(Slip Opinion)              OCTOBER TERM, 2009                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

 HARDT v. RELIANCE STANDARD LIFE INSURANCE

                     CO. 


CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                 THE FOURTH CIRCUIT

       No. 09–448.      Argued April 26, 2010—Decided May 24, 2010
After medical problems forced petitioner Hardt to stop working, she
  filed for long-term disability benefits under her employer’s long-term
  disability plan. Upon exhausting her administrative remedies, Hardt
  sued respondent Reliance, her employer’s disability insurance car
  rier, alleging that it had violated the Employee Retirement Income
  Security Act of 1974 (ERISA) by wrongfully denying her benefits
  claim. The District Court denied Reliance summary judgment, find
  ing that because the carrier had acted on incomplete medical infor
  mation, the benefits denial was not based on substantial evidence.
  Though also denying Hardt summary judgment, the court stated that
  it found “compelling evidence” in the record that she was totally dis
  abled and that it was inclined to rule in her favor, but concluded that
  it would be unwise to do so without giving Reliance the chance to ad
  dress the deficiencies in its approach. The court therefore remanded
  to Reliance, giving it 30 days to consider all the evidence and to act
  on Hardt’s application, or else the court would enter judgment in
  Hardt’s favor. Reliance did as instructed and awarded Hardt bene
  fits. Hardt then filed a motion under 29 U. S. C. §1132(g)(1), a fee
  shifting statute that applies in most ERISA lawsuits and provides
  that “the court in its discretion may allow a reasonable attorney’s fee
  and costs . . . to either party.” Granting the motion, the District
  Court applied the Circuit’s framework governing attorney’s fee re
  quests in ERISA cases, concluding, inter alia, that Hardt had at
  tained the requisite “prevailing party” status. The Fourth Circuit va
  cated the fees award, holding that Hardt had failed to establish that
  she qualified as a “prevailing party” under the rule set forth in Buck
  hannon Board & Care Home, Inc. v. West Virginia Dept. of Health
2          HARDT v. RELIANCE STANDARD LIFE INS. CO.

                                 Syllabus

    and Human Resources, 532 U. S. 598, 604, that a fee claimant is a
    “prevailing party” only if he has obtained an “enforceable judgmen[t]
    on the merits ” or a “court-ordered consent decre[e]. ” The court rea
    soned that because the remand order did not require Reliance to
    award Hardt benefits, it did not constitute an enforceable judgment
    on the merits.
Held:
    1. A fee claimant need not be a “prevailing party” to be eligible for
 an attorney’s fees award under §1132(g)(1). Interpreting the section
 to require a party to attain that status is contrary to §1132(g)(1)’s
 plain text. The words “prevailing party” do not appear in the provi
 sion. Nor does anything else in §1132(g)(1)’s text purport to limit the
 availability of attorney’s fees to a “prevailing party.” Instead,
 §1132(g)(1) expressly grants district courts “discretion” to award at
 torney’s fees “to either party.” (Emphasis added.) That language
 contrasts sharply with §1132(g)(2), which governs the availability of
 attorney’s fees in ERISA actions to recover delinquent employer con
 tributions to a multiemployer plan. In such cases, only plaintiffs who
 obtain “a judgment in favor of the plan” may seek attorney’s fees.
 §1132(g)(2)(D). The contrast between these two paragraphs makes
 clear that Congress knows how to impose express limits on the avail
 ability of attorney’s fees in ERISA cases. Because Congress failed to
 include in §1132(g)(1) an express “prevailing party” requirement, the
 Fourth Circuit’s decision adding that term of art to the statute more
 closely resembles “invent[ing] a statute rather than interpret[ing]
 one.” Pasquantino v. United States, 544 U. S. 349, 359. Pp. 8–9.
    2. A court may award fees and costs under §1132(g)(1), as long as
 the fee claimant has achieved “some degree of success on the merits.”
 Ruckelshaus v. Sierra Club, 463 U. S. 680, 694. The bedrock princi
 ple known as the American Rule provides the relevant point of refer
 ence: Each litigant pays his own attorney’s fees, win or lose, unless a
 statute or contract provides otherwise. E.g., id., at 683–686. This
 Court’s “prevailing party” precedents do not govern here because that
 term of art does not appear in §1132(g)(1). Instead, the Court inter
 prets §1132(g)(1) in light of its precedents addressing statutes that
 deviate from the American Rule by authorizing attorney’s fees based
 on other criteria. Ruckelshaus, which considered a statute authoriz
 ing a fees award if the court “determines that such an award is ap
 propriate,” 42 U. S. C. §7607(f), is the principal case in that category.
 Applying that decision’s interpretive approach to 29 U. S. C.
 §1132(g)(1), the Court first looks to “the language of the section,” 463
 U. S., at 682, which unambiguously allows a court to award attor
 ney’s fees “in its discretion . . . to either party.” Ruckelshaus also lays
 down the proper markers to guide a court in exercising that discre
                     Cite as: 560 U. S. ____ (2010)                     3

                                Syllabus

  tion. Because here, as in the statute in Ruckelshaus, Congress failed
  to indicate clearly that it “meant to abandon historic fee-shifting
  principles and intuitive notions of fairness,” 463 U. S., at 686, a fees
  claimant must show “some degree of success on the merits” before a
  court may award attorney’s fees under §1132(g)(1), see id., at 694.
  Hardt has satisfied that standard. Though she failed to win sum
  mary judgment on her benefits claim, the District Court nevertheless
  found compelling evidence that she is totally disabled and stated that
  it was inclined to rule in her favor. She also obtained the remand or
  der, after which Reliance conducted the court-ordered review, re
  versed its decision, and awarded the benefits she sought. Accord
  ingly, the District Court properly exercised its discretion to award
  Hardt attorney’s fees. Pp. 9–13.
336 Fed. Appx. 332, reversed and remanded.

  THOMAS, J., delivered the opinion of the Court, in which ROBERTS,
C. J., and SCALIA, KENNEDY, GINSBURG, BREYER, ALITO, and SOTOMAYOR,
JJ., joined, and in which STEVENS, J., joined as to Parts I and II. STE-
VENS, J., filed an opinion concurring in part and concurring in the judg
ment.
                        Cite as: 560 U. S. ____ (2010)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 09–448
                                   _________________


    BRIDGET HARDT, PETITIONER v. RELIANCE 

     STANDARD LIFE INSURANCE COMPANY 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE FOURTH CIRCUIT

                                 [May 24, 2010] 


  JUSTICE THOMAS delivered the opinion of the Court.
  In most lawsuits seeking relief under the Employee
Retirement Income Security Act of 1974 (ERISA), 88 Stat.
829, as amended, 29 U. S. C. §1001 et seq., “a reasonable
attorney’s fee and costs” are available “to either party” at
the court’s “discretion.” §1132(g)(1). The Court of Appeals
for the Fourth Circuit has interpreted §1132(g)(1) to re
quire that a fee claimant be a “prevailing party” before he
may seek a fees award. We reject this interpretation as
contrary to §1132(g)(1)’s plain text. We hold instead that
a court “in its discretion” may award fees and costs “to
either party,” ibid., as long as the fee claimant has
achieved “some degree of success on the merits,” Ruckels
haus v. Sierra Club, 463 U. S. 680, 694 (1983).
                              I
   In 2000, while working as an executive assistant to the
president of textile manufacturer Dan River, Inc., peti
tioner Bridget Hardt began experiencing neck and shoul
der pain. Her doctors eventually diagnosed her with
carpal tunnel syndrome. Because surgeries on both her
wrists failed to alleviate her pain, Hardt stopped working
2       HARDT v. RELIANCE STANDARD LIFE INS. CO.

                    Opinion of the Court

in January 2003.
   In August 2003, Hardt sought long-term disability
benefits from Dan River’s Group Long-Term Disability
Insurance Program Plan (Plan). Dan River administers
the Plan, which is subject to ERISA, but respondent Reli
ance Standard Life Insurance Company decides whether a
claimant qualifies for benefits under the Plan and under
writes any benefits awarded. Reliance provisionally ap
proved Hardt’s claim, telling her that final approval
hinged on her performance in a functional capacities
evaluation intended to assess the impact of her carpal
tunnel syndrome and neck pain on her ability to work.
   Hardt completed the functional capacities evaluation in
October 2003. The evaluator summarized Hardt’s medical
history, observed her resulting physical limitations, and
ultimately found that Hardt could perform some amount
of sedentary work. Based on this finding, Reliance con
cluded that Hardt was not totally disabled within the
meaning of the Plan and denied her claim for disability
benefits. Hardt filed an administrative appeal. Reliance
reversed itself in part, finding that Hardt was totally
disabled from her regular occupation, and was therefore
entitled to temporary disability benefits for 24 months.
   While her administrative appeal was pending, Hardt
began experiencing new symptoms in her feet and calves,
including tingling, pain, and numbness. One of her physi
cians diagnosed her with small-fiber neuropathy, a condi
tion that increased her pain and decreased her physical
capabilities over the ensuing months.
   Hardt eventually applied to the Social Security Admini
stration for disability benefits under the Social Security
Act. Her application included questionnaires completed
by two of her treating physicians, which described Hardt’s
symptoms and stated the doctors’ conclusion that Hardt
could not return to full gainful employment because of her
neuropathy and other ailments. In February 2005, the
                 Cite as: 560 U. S. ____ (2010)            3

                     Opinion of the Court

Social Security Administration granted Hardt’s applica
tion and awarded her disability benefits.
    About two months later, Reliance told Hardt that her
Plan benefits would expire at the end of the 24-month
period. Reliance explained that under the Plan’s terms,
only individuals who are “totally disabled from all occupa
tions” were eligible for benefits beyond that period, App. to
Pet. for Cert. 36a, and adhered to its conclusion that,
based on its review of Hardt’s records, Hardt was not
“totally disabled” as defined by the Plan. Reliance also
demanded that Hardt pay Reliance $14,913.23 to offset
the disability benefits she had received from the Social
Security Administration. (The Plan contains a provision
coordinating benefits with Social Security payments.)
Hardt paid Reliance the offset.
    Hardt then filed another administrative appeal. She
gave Reliance all of her medical records, the question
naires she had submitted to the Social Security Admini
stration, and an updated questionnaire from one of her
physicians. Reliance asked Hardt to supplement this
material with another functional capacities evaluation.
When Reliance referred Hardt for the updated evaluation,
it did not ask the evaluator to review Hardt for neuro
pathic pain, even though it knew that Hardt had been
diagnosed with neuropathy after her first evaluation.
    Hardt appeared for the updated evaluation in December
2005, and appeared for another evaluation in January
2006. The evaluators deemed both evaluations invalid
because Hardt’s efforts were “submaximal.” Id., at 37a.
One evaluator recorded that Hardt “refused multiple tests
. . . for fear of nausea/illness/further pain complaints.”
Ibid. (internal quotation marks omitted).
    Lacking an updated functional capacities evaluation,
Reliance hired a physician and a vocation rehabilitation
counselor to help it resolve Hardt’s administrative appeal.
The physician did not examine Hardt; instead, he re
4       HARDT v. RELIANCE STANDARD LIFE INS. CO.

                     Opinion of the Court

viewed some, but not all, of Hardt’s medical records.
Based on that review, the physician produced a report in
which he opined that Hardt’s health was expected to
improve. His report, however, did not mention Hardt’s
pain medications or the questionnaires that Hardt’s at
tending physicians had completed as part of her applica
tion for Social Security benefits. The vocational rehabili
tation counselor, in turn, performed a labor market study
(based on Hardt’s health in 2003) that identified eight
employment opportunities suitable for Hardt. After re
viewing the physician’s report, the labor market study,
and the results of the 2003 functional capacities evalua
tion, Reliance concluded that its decision to terminate
Hardt’s benefits was correct. It advised Hardt of this
decision in March 2006.
   After exhausting her administrative remedies, Hardt
sued Reliance in the United States District Court for the
Eastern District of Virginia. She alleged that Reliance
violated ERISA by wrongfully denying her claim for long
term disability benefits. See §1132(a)(1)(B). The parties
filed cross-motions for summary judgment, both of which
the District Court denied.
   The court first rejected Reliance’s request for summary
judgment affirming the denial of benefits, finding that
“Reliance’s decision to deny benefits was based on incom
plete information.” App. to Pet. for Cert. 42a. Most
prominently, none of the functional capacities evaluations
to which Hardt had submitted had “assessed the impact of
neuropathy and neuropathic pain on Ms. Hardt.” Ibid. In
addition, the reviewing physician’s report “was itself
incomplete”; the basis for the physician’s “medical conclu
sions [wa]s extremely vague and conclusory,” ibid., and
the physician had “failed to cite any medical evidence to
support his conclusions,” id., at 43a, or “to address the
treating physicians’ contradictory medical findings,” id., at
44a. The court also found that Reliance had “improperly
                 Cite as: 560 U. S. ____ (2010)           5

                     Opinion of the Court

rejected much of the evidence that Ms. Hardt submitted,”
id., at 45a, and had “further ignored the substantial
amount of pain medication Ms. Hardt’s treating physi
cians had prescribed to her,” id., at 46a. Accordingly, the
court thought it “clear that Reliance’s decision to deny Ms.
Hardt long-term disability benefits was not based on
substantial evidence.” Id., at 47a.
   The District Court then denied Hardt’s motion for sum
mary judgment, which contended that Reliance’s decision
to deny benefits was unreasonable as a matter of law. In
so doing, however, the court found “compelling evidence”
in the record that “Ms. Hardt [wa]s totally disabled due to
her neuropathy.” Id., at 48a. Although it was “inclined to
rule in Ms. Hardt’s favor,” the court concluded that “it
would be unwise to take this step without first giving
Reliance the chance to address the deficiencies in its ap
proach.” Ibid. In the District Court’s view, a remand to
Reliance was warranted because “[t]his case presents one
of those scenarios where the plan administrator has failed
to comply with the ERISA guidelines,” meaning “Ms.
Hardt did not get the kind of review to which she was
entitled under applicable law.” Ibid. Accordingly, the
court instructed “Reliance to act on Ms. Hardt’s applica
tion by adequately considering all the evidence” within 30
days; “[o]therwise,” it warned, “judgment will be issued in
favor of Ms. Hardt.” Id., at 49a.
   Reliance did as instructed.         After conducting that
review, Reliance found Hardt eligible for long-term dis
ability benefits and paid her $55,250 in accrued, past-due
benefits.
   Hardt then moved for attorney’s fees and costs under
§1132(g)(1). The District Court assessed her motion under
the three-step framework that governed fee requests in
ERISA cases under Circuit precedent. At step one of that
framework, a district court asks whether the fee claimant
is a “ ‘prevailing party.’ ” Id., at 15a–16a (quoting Martin
6         HARDT v. RELIANCE STANDARD LIFE INS. CO.

                           Opinion of the Court

v. Blue Cross & Blue Shield of Virginia, Inc., 115 F. 3d
1201, 1210 (CA4 1997), and citing Buckhannon Board &
Care Home, Inc. v. West Virginia Dept. of Health and
Human Resources, 532 U. S. 598, 603 (2001)). If the fee
claimant qualifies as a prevailing party, the court proceeds
to step two and “determin[es] whether an award of attor
neys’ fees is appropriate” by examining “five factors.”1
App. to Pet. for Cert. 16a. Finally, if those five factors
suggest that a fees award is appropriate, the court “must
review the attorneys’ fees and costs requested and limit
them to a reasonable amount.” Id., at 17a (citing Hensley
v. Eckerhart, 461 U. S. 424, 433 (1983)).
   Applying that framework, the District Court granted
Hardt’s motion. It first concluded that Hardt was a pre
vailing party because the court’s remand order “sanctioned
a material change in the legal relationship of the parties
by ordering [Reliance] to conduct the type of review to
which [Hardt] was entitled.” Id., at 22a. The court recog
nized that the order did not “sanctio[n] a certain result on
remand,” but found that it “quite clearly expressed the
consequences to [Reliance] were it to fail to complete its
reconsideration in an expeditious manner.” Id., at 19a.
Accordingly, the remand order “signif[ied] that the court
was displeased with the cursory review that [Reliance]
had initially given to [Hardt’s] claim, but was inclined to
reserve judgment and permit [Reliance] to conduct a
proper review of all of the medical evidence.” Ibid. The

——————
  1 These factors are: “ ‘(1) the degree of opposing parties’ culpability or

bad faith; (2) ability of opposing parties to satisfy an award of attor
neys’ fees; (3) whether an award of attorneys’ fees against the opposing
parties would deter other persons acting under similar circumstances;
(4) whether the parties requesting attorneys’ fees sought to benefit all
participants and beneficiaries of an ERISA plan or to resolve a signifi
cant legal question regarding ERISA itself; and (5) the relative merits
of the parties’ positions.’ ” App. to Pet. for Cert. 16a (quoting Quesin
berry v. Life Ins. Co. of North Am., 987 F. 2d 1017, 1029 (CA4 1993)).
                     Cite as: 560 U. S. ____ (2010)                   7

                         Opinion of the Court

court next concluded that a fees award was appropriate
under the five-factor test, see id., at 22a–25a, and
awarded $39,149 in fees and costs, id., at 25a–30a.
  Reliance appealed the fees award, and the Court of
Appeals vacated the District Court’s order. According to
the Court of Appeals, Hardt failed to satisfy the step-one
inquiry—i.e., she failed to establish that she was a “pre
vailing party.” In reaching that conclusion, the Court of
Appeals relied on this Court’s decision in Buckhannon,
under which a fee claimant qualifies as a “prevailing
party” only if he has obtained an “ ‘enforceable judgmen[t]
on the merits’ ” or a “ ‘court-ordered consent decre[e].’ ” 336
Fed. Appx. 332, 335 (CA4 2009) (per curiam) (quoting 532
U. S., at 604). The Court of Appeals reasoned that be
cause the remand order “did not require Reliance to award
benefits to Hardt,” it did “not constitute an ‘enforceable
judgment on the merits’ as Buckhannon requires,” thus
precluding Hardt from establishing prevailing party
status. 336 Fed. Appx., at 336 (brackets omitted).
  Hardt filed a petition for a writ of certiorari seeking
review of two aspects of the Court of Appeals’ judgment.
First, did the Court of Appeals correctly conclude that
§1132(g)(1) permits courts to award attorney’s fees only to
a “prevailing party”?2 Second, did the Court of Appeals
——————
  2 The Courts of Appeals are divided on this issue. Some (a few only

tentatively) agree with the Court of Appeals’ conclusion here that only
prevailing parties are entitled to fees under §1132(g)(1). See, e.g.,
Cottrill v. Sparrow, Johnson & Ursillo, Inc., 100 F. 3d 220, 225 (CA1
1996) (“Congress declared that, in any ERISA claim advanced by a
‘participant, beneficiary, or fiduciary, the court in its discretion may
allow a reasonable attorney’s fee’ to the prevailing party” (emphasis
added)); Tate v. Long Term Disability Plan for Salaried Employees of
Champion Int’l Corp. #506, 545 F. 3d 555, 564 (CA7 2008) (“In analyz
ing whether attorney’s fees should be awarded to a ‘prevailing party’ in
an ERISA case, a court should consider whether the losing party’s
position was justified an taken in good faith. However, we have held
that a claimant who is awarded a remand in an ERISA case generally
8         HARDT v. RELIANCE STANDARD LIFE INS. CO.

                          Opinion of the Court

correctly identify the circumstances under which a fee
claimant is entitled to attorney’s fees under §1132(g)(1)?
We granted certiorari. 558 U. S. ___ (2010).
                             II
  Whether §1132(g)(1) limits the availability of attorney’s
fees to a “prevailing party” is a question of statutory con
struction. As in all such cases, we begin by analyzing the
statutory language, “assum[ing] that the ordinary mean
ing of that language accurately expresses the legislative
purpose.” Gross v. FBL Financial Services, Inc., 557 U. S.
___, ___ (2009) (slip op., at 7) (internal quotation marks
omitted). We must enforce plain and unambiguous statu
tory language according to its terms. Carcieri v. Salazar,
555 U. S. ___, ___ (2009) (slip op., at 7); Jimenez v. Quar
terman, 555 U. S. ___, ___ (2009) (slip op., at 5).
  Section 1132(g)(1) provides:
     “In any action under this subchapter (other than an
     action described in paragraph (2)) by a participant,
     beneficiary, or fiduciary, the court in its discretion
     may allow a reasonable attorney’s fee and costs of ac
     tion to either party.”
The words “prevailing party” do not appear in this provi
sion. Nor does anything else in §1132(g)(1)’s text purport
to limit the availability of attorney’s fees to a “prevailing
party.” Instead, §1132(g)(1) expressly grants district
courts “discretion” to award attorney’s fees “to either
——————
is not a prevailing party in the truest sense of the term” (some internal
quotation marks and citation omitted)); Graham v. Hartford Life and
Accident Ins. Co., 501 F. 3d 1153, 1162 (CA10 2007) (“We also afford
certain weight to prevailing party status, even though we acknowledge
that the ERISA attorney’s fees provision is not expressly directed at
prevailing parties”). Other Courts of Appeals have rejected or dis
avowed that position. See, e.g., Miller v. United Welfare Fund, 72 F. 3d
1066, 1074 (CA2 1995); Gibbs v. Gibbs, 210 F. 3d 491, 503 (CA5 2000);
Freeman v. Continental Ins. Co., 996 F. 2d 1116, 1119 (CA11 1993).
                 Cite as: 560 U. S. ____ (2010)           9

                     Opinion of the Court

party.” (Emphasis added.)
  That language contrasts sharply with §1132(g)(2), which
governs the availability of attorney’s fees in ERISA actions
under §1145 (actions to recover delinquent employer
contributions to a multiemployer plan). In such cases,
only plaintiffs who obtain “a judgment in favor of the plan”
may seek attorney’s fees. §1132(g)(2)(D). The contrast
between these two paragraphs makes clear that Congress
knows how to impose express limits on the availability of
attorney’s fees in ERISA cases. Because Congress failed
to include in §1132(g)(1) an express “prevailing party”
limit on the availability of attorney’s fees, the Court of
Appeals’ decision adding that term of art to a fee-shifting
statute from which it is conspicuously absent more closely
resembles “invent[ing] a statute rather than interpret[ing]
one.” Pasquantino v. United States, 544 U. S. 349, 359
(2005) (internal quotation marks omitted).
  We see no reason to dwell any longer on this question,
particularly given Reliance’s concessions. See Brief for
Respondent 9–10 (“On its face,” §1132(g)(1) “does not
expressly demand, like so many statutes, that a claimant
be a ‘prevailing party’ before receiving attorney’s fees”).
We therefore hold that a fee claimant need not be a “pre
vailing party” to be eligible for an attorney’s fees award
under §1132(g)(1).
                             III
   We next consider the circumstances under which a court
may award attorney’s fees pursuant to §1132(g)(1). “Our
basic point of reference” when considering the award of
attorney’s fees is the bedrock principle known as the
“ ‘American Rule’ ”: Each litigant pays his own attorney’s
fees, win or lose, unless a statute or contract provides
otherwise. Ruckelshaus, 463 U. S., at 683; see id., at 683–
686; Alyeska Pipeline Service Co. v. Wilderness Society,
421 U. S. 240, 247 (1975); Buckhannon, supra, at 602–603;
10        HARDT v. RELIANCE STANDARD LIFE INS. CO.

                          Opinion of the Court

see also Perdue v. Kenny A., 559 U. S. ___, ___ (2010) (slip
op., at 5). Statutory changes to this rule take various
forms. Most fee-shifting provisions permit a court to
award attorney’s fees only to a “prevailing party.” 3 Others
permit a “substantially prevailing” party 4 or a “successful”
litigant 5 to obtain fees. Still others authorize district
courts to award attorney’s fees where “appropriate,” 6 or
simply vest district courts with “discretion” to award fees.7
   Of those statutory deviations from the American Rule,
we have most often considered statutes containing an
express “prevailing party” requirement. See, e.g., Texas
State Teachers Assn. v. Garland Independent School Dist.,
489 U. S. 782, 792–793 (1989); Farrar v. Hobby, 506 U. S.
103, 109–114 (1992); Buckhannon, supra, at 602–606; Sole
v. Wyner, 551 U. S. 74, 82–86 (2007). Our “prevailing
party” precedents, however, do not govern the availability
of fees awards under §1132(g)(1), because this provision
does not limit the availability of attorney’s fees to the
“prevailing party.” Supra, at 8–9; see also Gross, supra, at
___, (slip op., at 6) (cautioning courts “conducting statu
tory interpretation . . . ‘not to apply rules applicable under
one statute to a different statute without careful and
critical examination’ ” (quoting Federal Express Corp. v.
Holowecki, 552 U. S. 389, 393 (2008))).
   Instead, we interpret §1132(g)(1) in light of our prece
dents addressing statutory deviations from the American
Rule that do not limit attorney’s fees awards to the “pre
——————
   3 See, e.g., Buckhannon Board & Care Home, Inc. v. West Virginia

Dept. of Health and Human Resources, 532 U. S. 598, 601–603 (2001)
(citing examples); Ruckelshaus v. Sierra Club, 463 U. S. 680, 684, n. 3
(1983) (same).
   4 See ibid., n. 4 (citing examples).
   5 See, e.g., 18 U. S. C. §2707(c); Ruckelshaus, supra, at 684, n. 5 (cit

ing examples).
   6 See Ruckelshaus, supra, at 682, n. 1 (citing examples).
   7 See, e.g., 15 U. S. C. §§77k(e), 77www(a), 78i(e), 78r(a), 7706(g)(4);

20 U. S. C. §1415(i)(3)(B)(i); 42 U. S. C. §2000aa–6(f).
                 Cite as: 560 U. S. ____ (2010)           11

                     Opinion of the Court

vailing party.” In that line of precedents, Ruckelshaus is
the principal case. There, the Court interpreted §307(f) of
the Clean Air Act, which authorizes a court to award fees
“whenever it determines that such an award is appropri
ate.” 42 U. S. C. §7607(f). We began by noting that be
cause nothing in §307(f)’s text “clear[ly] show[ed]” that
Congress meant to abandon the American Rule, 463 U. S.,
at 685, fee claimants must have achieved some litigating
success to be eligible for a fees award under that section,
id., at 686. We then concluded that by using the less
stringent “whenever . . . appropriate” standard instead of
the traditional “prevailing party” standard, Congress had
“expand[ed] the class of parties eligible for fees awards
from prevailing parties to partially prevailing parties—
parties achieving some success, even if not major success.”
Id., at 688. We thus held “that, absent some degree of
success on the merits by the claimant, it is not ‘appropri
ate’ for a federal court to award attorney’s fees under
§307(f).” Id., at 694.
   Applying the interpretive approach we employed in
Ruckelshaus to §1132(g)(1), we first look to “the language
of the section,” id., at 682, which unambiguously allows a
court to award attorney’s fees “in its discretion . . . to
either party,” §1132(g)(1). Statutes vesting judges with
such broad discretion are well known in the law, particu
larly in the attorney’s fees context. See, e.g., n. 7, supra;
see also Perdue, 559 U. S., at ___ (slip op., at 14).
   Equally well known, however, is the fact that a “judge’s
discretion is not unlimited.” Ibid. Consistent with Cir
cuit precedent, the District Court applied five factors to
guide its discretion in deciding whether to award attor
ney’s fees under §1132(g)(1). See supra, at 6, and n. 1.
Because these five factors bear no obvious relation to
§1132(g)(1)’s text or to our fee-shifting jurisprudence, they
are not required for channeling a court’s discretion when
awarding fees under this section.
12        HARDT v. RELIANCE STANDARD LIFE INS. CO.

                          Opinion of the Court

   Instead, Ruckelshaus lays down the proper markers to
guide a court in exercising the discretion that §1132(g)(1)
grants. As in the statute at issue in Ruckelshaus, Con
gress failed to indicate clearly in §1132(g)(1) that it
“meant to abandon historic fee-shifting principles and
intuitive notions of fairness.” 463 U. S., at 686. Accord
ingly, a fees claimant must show “some degree of success
on the merits” before a court may award attorney’s fees
under §1132(g)(1), id., at 694. A claimant does not satisfy
that requirement by achieving “trivial success on the
merits” or a “purely procedural victor[y],” but does satisfy
it if the court can fairly call the outcome of the litigation
some success on the merits without conducting a “lengthy
inquir[y] into the question whether a particular party’s
success was ‘substantial’ or occurred on a ‘central issue.’ ”
Id., at 688, n. 9.8
   Reliance essentially agrees that this standard should
govern fee requests under §1132(g)(1), see Brief for Re
spondent 13–31, but argues that Hardt has not satisfied it.
Specifically, Reliance contends that a court order remand
ing an ERISA claim for further consideration can never
constitute “some success on the merits,” even if such a
remand results in an award of benefits. See id., at 34–50.
   Reliance’s argument misses the point, given the facts of
this case. Hardt persuaded the District Court to find that
“the plan administrator has failed to comply with the
ERISA guidelines” and “that Ms. Hardt did not get the
kind of review to which she was entitled under applicable
law.” App. to Pet. for Cert. 48a; see 29 U. S. C. §1133(2),
29 CFR §2560.503–1(h) (2009). Although Hardt failed to
win summary judgment on her benefits claim, the District
——————
  8 We do not foreclose the possibility that once a claimant has satisfied

this requirement, and thus becomes eligible for a fees award under
§1132(g)(1), a court may consider the five factors adopted by the Court
of Appeals, see n. 1, supra, in deciding whether to award attorney’s
fees.
                   Cite as: 560 U. S. ____ (2010)               13

                       Opinion of the Court

Court nevertheless found “compelling evidence that Ms.
Hardt is totally disabled due to her neuropathy,” and
stated that it was “inclined to rule in Ms. Hardt’s favor” on
her benefits claim, but declined to do so before “first giving
Reliance the chance to address the deficiencies in its”
statutorily mandated “full and fair review” of that claim.
App. to Pet. for Cert. 48a; 29 U. S. C. §1133(2). Hardt
thus obtained a judicial order instructing Reliance “to act
on Ms. Hardt’s application by adequately considering all
the evidence” within 30 days; “[o]therwise, judgment will
be issued in favor of Ms. Hardt.” App. to Pet. for Cert.
49a. After Reliance conducted that court-ordered review,
and consistent with the District Court’s appraisal, Reli
ance reversed its decision and awarded Hardt the benefits
she sought. App. 120a–123a.
  These facts establish that Hardt has achieved far more
than “trivial success on the merits” or a “purely procedural
victory.” Accordingly, she has achieved “some success on
the merits,” and the District Court properly exercised its
discretion to award Hardt attorney’s fees in this case.
Because these conclusions resolve this case, we need not
decide today whether a remand order, without more,
constitutes “some success on the merits” sufficient to make
a party eligible for attorney’s fees under §1132(g)(1).9
                        *  *     *
  We reverse the judgment of the Court of Appeals for the
Fourth Circuit and remand this case for proceedings con
sistent with this opinion.
                                          It is so ordered.



——————
  9 Reliance has not preserved any separate objection to the reason

ableness of the amount of fees awarded. See Perdue v. Kenny A., 559
U. S. ___, ___ (2010) (slip op., at 7–8, 14).
                 Cite as: 560 U. S. ____ (2010)           1

                    Opinion of STEVENS, J.

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 09–448
                         _________________


    BRIDGET HARDT, PETITIONER v. RELIANCE 

     STANDARD LIFE INSURANCE COMPANY 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE FOURTH CIRCUIT

                        [May 24, 2010] 


   JUSTICE STEVENS, concurring in part and concurring in
the judgment.
   While I join the Court’s judgment and Parts I and II of
its opinion, I do not believe that our mistaken interpreta
tion of §307(f) of the Clean Air Act in Ruckelshaus v. Si
erra Club, 463 U. S. 680 (1983), should be given any spe
cial weight in the interpretation of this—or any other—
different statutory provision. The outcome in that closely
divided case turned, to a significant extent, on a judgment
about how to read the legislative history of the provision
in question. Compare id., at 686–693, with id., at 703–706
(STEVENS, J., dissenting). I agree with the Court in this
case that 29 U. S. C. §1132(g)(1) does not impose a “pre
vailing party” requirement; I agree, further, that the
District Court acted well within its discretion in awarding
attorney’s fees to this petitioner. But I would examine the
text, structure, and history of any other federal statute
authorizing an award of fees before concluding that Con
gress intended the same approach under that statute as
under this one.